THE THIRTEENTH COURT OF APPEALS

                                    13-13-00306-CV


        MI GWANG CONTACT LENS CO., LTD. AND CLEARLAB US, INC.
                                 v.
M. TERRI CAVAZOS CHAPA, INDIVIDUALLY AND AS NEXT FRIEND AND NATURAL
                GUARDIAN OF VICTORIA CHAPA, A MINOR


                                     On Appeal from the
                      103rd District Court of Cameron County, Texas
                            Trial Cause No. 2012-DCL-1429-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

June 11, 2015